1
2
3                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
4
5  UNITED STATES OF AMERICA, )                CASE NO. 16-CR-1695-BEN
 6                            )
            Plaintiff,        )
 7                            )               ORDER GRANTING UNOPPOSED
 8 v.                         )               MOTION FOR ENLARGEMENT OF
                              )               BOND TO PERMIT TRAVEL
 9 DAVID LEPPO,               )               OUTSIDE THE UNITED STATES
10                            )
                   Defendant. )
11
                              )
12                            )
13
14
15         It is ordered that the travel restrictions imposed as a condition of pretrial
16   release are modified for the enlargement of bond to permit defendant David Leppo
17   to travel outside the United States for business purposes between the dates of 2
18   December 2019 to 15 January 2020. Mr. Leppo is to contact Pretrial Services by
19   phone every Monday and every Friday during that time. Pretrial Services is
20   authorized to release Mr. Leppo’s passport to him. Defendant is to return it to
21   Pretrial Services upon his return. Defendant is ordered to remain in contact with
22   his attorney, and to appear in court for any new court date set. In all other respects,
23   including the prohibition on contact with co-defendants, the conditions of release
24   remain as originally set.
25         IT IS SO ORDERED.
26   Dated: December 3, 2019                        _________________________
                                                    ___________________
                                                                 _        ________
                                                    Hon. Mitchell D. Dembin
27
                                                    U.S. Magistrate Judge
28                                                  Southern District of California
